Citation Nr: 0217356	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  99-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a rating higher than 40 percent for the 
service-connected residuals of fracture of the cervical 
spine.  

2.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from May 1961 to May 1964.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the RO.  

In a January 2000 rating decision, RO increased the rating 
for the service-connected cervical spine disability to 40 
percent.  

The Board then remanded the case to the RO for additional 
development of the record in January 2001.  

In the January 2000 rating decision, the RO also had denied 
the veteran's claims of service connection for headaches, 
neck swelling, squinting of eyes with Horner's syndrome and 
bursitis of the right shoulder on the basis that the claim 
was not well grounded.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  

This Act eliminated the well groundedness requirement for 
claims of service connection, and provided for the re-
adjudication of claims denied on the basis of well 
groundedness between July 1999 and November 2000.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  

The veteran's claims of service connection for headaches, 
neck swelling, squinting of eyes with Horner's syndrome, and 
bursitis of the right shoulder is referred back to the RO 
for appropriate action.  

The Board notes that the rating criteria for evaluation of 
intervertebral disc syndrome have recently changed, 
effective on September 23, 2002.  See 67 Fed. Reg. 54345 
(2002).  For reasons discussed hereinbelow, the application 
of the new rating criteria in this case also is referred 
back to the RO for all indicated action.  



FINDINGS OF FACT

1.  The service-connected residuals of fracture of the 
cervical spine are manifested by neurological deficits in 
the upper extremities, reversal of the normal cervical 
lordosis with a fusion at C3-C4, degenerative disc disease, 
degenerative joint disease, and severe functional limitation 
due to pain.  

2.  The overall service-connected cervical spine disability 
picture is shown to more nearly approximate that of 
pronounced intervertebral disc syndrome with characteristic 
pain and demonstrable muscle spasm and with little 
intermittent relief.  

3.  Service connection is in effect for a cervical spine 
disability with arthritis, demonstrable muscle spasm, 
radicular pain, painful motion and recurring neck pain, and 
is now assigned a combined rating of 70 percent disabling.  

4.  The veteran has not worked since July 2001; he has work 
experience in car assembly, construction, and lawn 
maintenance; and he has at least 10 years of education.  

5.  The veteran's service-connected cervical spine 
disability picture is shown to more nearly approximate that 
of an inability to engage in substantially gainful 
employment consistent with his work experience and 
educational background.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a combined 70 percent 
rating for the service-connected residuals of fracture of 
the cervical spine manifested by demonstrable deformity of a 
vertebral body and pronounced intervertebral disc syndrome 
are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West Supp. 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5010, 5285, 5290, 5293 (2002).

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service-
connected disability have been met.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

As noted above, there has been a significant change in the 
law during the pendency of this appeal.

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claims.  

Likewise, the Board notes that the rating criteria for 
evaluation of intervertebral disc syndrome have recently 
changed, effective September 23, 2002.  See 67 Fed. Reg. 
54345 (2002).  Inasmuch as the Board is precluded from 
applying the revised rating criteria prior to its effective 
date and in light of the favorable action taken hereinbelow, 
the veteran again is not prejudiced by the Board's 
consideration of his claims at this time.  See, e.g., 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (the criteria 
that are to the advantage of the veteran should be applied).  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, 
the Supplemental Statements of the Case, and the Board's 
earlier remand.  There does not appear to be any relevant 
evidence that has not been associated with the claims 
folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional 
evidence.  

The record contains sufficient information to decide the 
claims.  This includes VA examinations performed to evaluate 
the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Evaluation of the Service-Connected Residuals of 
Fracture
of the Cervical Spine, and Entitlement to a TDIU

A.  Factual Background 

A careful review of service medical records shows that the 
veteran was injured in a motor vehicle accident during 
service in 1963.  He awoke 3 days after the accident in 
cervical traction with a diagnosis of a cracked vertebra of 
the neck.

The records indicate that a fracture dislocation of C-3 to 
C-4 was later discovered, and the veteran underwent 
prolonged hospitalization.  At follow-up visits, the veteran 
complained of neck pain and blackouts.  A cervical collar 
helped to relieve the pain.  

In a May 1968 rating decision, the RO granted service 
connection for residuals of fracture of the cervical spine 
and assigned a 10 percent rating under Diagnostic Code 5285, 
effective in September 1967.

The VA outpatient records dated in August 1982 reflect that 
the veteran no longer wore a neck brace.  The diagnosis was 
that of status-post cervical spine fracture (old).

A medical statement received in October 1982 from the 
veteran's treating physician reflected that the veteran had 
been doing fine as far as the neck was concerned until a few 
years ago, when he began noticing some difficulty about the 
left arm and ipsilateral lower extremities and aches and 
pains throughout the body.  An examination revealed some 
pain with motion of the neck.  

The VA progress notes dated in April 1993 reflect that the 
veteran had been issued a neck brace, but that he could not 
work while wearing it.  An examination showed full neck 
rotation and flexion, but limited hyperextension.  X-ray 
studies showed evidence of degenerative disc disease of the 
veteran's cervical spine.  

The veteran underwent a VA examination in February 1998 when 
he reported that the pain had gotten progressively worse.  
He reported having some constant pain in his neck that would 
flare-up every week or so and cause extreme pain in his 
neck, across his shoulders, and down into his arms to the 
point where he was unable to work.  

The veteran reported using a TENS unit, which provided some 
relief.  The diagnosis was that of status-post trauma to 
neck secondary to motor vehicle accident, with development 
of traumatic arthritis, restricted range of motion and 
radicular pain.  

In a February 1998 rating decision, the RO assigned an 
increased evaluation for the service-connected residuals of 
the fracture of the cervical spine from 10 percent to 
30 percent, effective in January 1998.  

In a September 1998 rating decision, the RO denied the 
veteran's claim for a TDIU, and the veteran appealed.  

In a January 2000 rating decision, the RO assigned an 
increased evaluation for the service-connected residuals of 
fracture of the cervical spine from 30 percent to 
40 percent, effective in April 1999.  

The VA progress notes dated in May 2001 reflect that the 
veteran complained of having a "burning, aching, stinging" 
pain in his neck, which was not relieved by multiple trigger 
point injections.  An MRI scan of the veteran's cervical 
spine was taken.  The impressions were those of reversal of 
the normal cervical lordosis; fusion, C3-C4; and 
degenerative spondylosis, most prominent C5-C6.  No cervical 
disc herniation was seen.  

The records in the claims folder dated in July 2001 reflect 
that the veteran no longer is able to run his business.

The veteran underwent a VA examination in September 2001.  
He reported having constant neck pain radiating to both 
shoulders and up to the head, leading to a severe headache.  
The pain was only partially relieved by medication, and the 
pain increased with arm activities.  The veteran reported 
that he used to have a lawn service, but quit because of 
neck pain.  

Upon examination, there were spasm and tenderness of the 
neck.  His forward flexion was to 20 degrees, and backward 
extension was to 15 degrees (normal of each is 30 degrees); 
lateral flexion bilaterally was to 25 degrees (normal is 40 
degrees); rotation bilaterally was to 20 degrees (normal is 
55 degrees).  Pain was noted throughout the range of motion.  
There was spasm and tenderness along both upper trapezius 
and along both scapula.  Strength in both upper extremities 
was 5/5, but with repetitive use, strength was reduced to 
4/5.  

In addition to fusion, degenerative disc disease and 
degenerative joint disease, the VA examiner noted that the 
MRI scan also showed evidence of a bulging disc at C4-C6 and 
C6-C7.  

The diagnoses were those of intravertebral disc disease and 
degenerative joint disease of the cervical spine with 
scapular costal syndrome.  

The VA examiner commented that the veteran was not 
employable because of the service-connected impairment of 
his cervical spine.  

The VA examiner also noted that the veteran was not 
employable due to right carpal tunnel syndrome, which would 
affect any employment involving his hands such as using a 
computer, and that the veteran's chronic obstructive 
pulmonary disease was also a limiting factor.  

The records from the Social Security Administration, which 
the veteran provided in October 2001, reflect that the 
veteran had not engaged in substantial gainful activity on 
July 31, 2001.  
  
The veteran underwent a VA examination in July 2002.  The 
veteran complained of having pain in his neck in the front; 
in the back between his shoulders; and occasionally going 
down toward his shoulder on the right, and to the hand on 
the left.  There was no pain in the arms.  He had bilateral 
numbness in his hand, the right hand greater than the left; 
an EMG showed right carpal tunnel syndrome.  The veteran 
reported having headaches, beginning in the back of the head 
and extending toward the front, bilaterally.  

The veteran reported no paralysis of either arm, upper 
extremity or other neurological symptoms in the legs or 
evidence of spinal cord symptoms.  He reported his pain as a 
5 or a 6 out of 10 at a low level, and as a 10 out of 10 at 
a high level.  He described precipitating factors as 
awakening in the morning with no specific identifiable items 
or aggravating factors.  His alleviating factors were to lie 
down and use a heating pad.  Medication also helped 
alleviate the pain.  The exacerbations occurred 
approximately once a week and lasted 4 to 6 hours.  

The examination revealed that the veteran had forward 
flexion to 20 degrees, and with discomfort to 25 degrees; 
backward extension to 10 degrees, and with discomfort to 20 
degrees; lateral flexion bilaterally to 20 degrees, and with 
discomfort to 30 degrees; right rotation to 30 degrees, and 
with discomfort to 40 degrees; and left rotation to 
20 degrees, and with discomfort to 30 degrees.  

The diagnoses were those of (1) status-post motor vehicle 
accident in 1963, resulting in a C3-C4 vertebral fracture 
without compromise on neural structures with residual neck 
pain; (2) cervical osteoarthritis secondary to (1); (3) mild 
dysphasia with slightly decreased function of the palate on 
the left side, secondary to (1); and (4) scar on the left 
side of the scalp, secondary to the motor vehicle accident.  
 
It was the opinion of the VA examiner that the veteran's 
cervical spine alone did not render him unemployable; but 
with his additional medical problems, the VA examiner 
concluded that the veteran was permanently and totally 
disabled.  


B.  Legal Analysis

In general, disability evaluations are assigned by applying 
a schedule of ratings (rating schedule) which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the 
level of disability present must include consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.


(1)  Residuals of Fracture of the Cervical Spine 

The residuals of a fracture of a vertebra warrant a 60 
percent evaluation if there is no spinal cord involvement, 
but abnormal mobility is present which requires a neck brace 
(jury mast).

In other cases, the residuals should be rated on the basis 
of resulting definite limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body. When evaluating the residuals on the basis of 
ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an 
adjacent segment. 38 C.F.R. § 4.71a, Diagnostic Code 5285.  

In this case, an MRI scan shows reversal of the normal 
cervical lordosis and fusion at C3-C4.  In the Board's 
opinion, this evidence reflects a demonstrable deformity of 
a vertebral body that supports the adding of 10 percent to 
the evaluation of the service-connected residuals of 
fracture of the cervical spine under Diagnostic Code 5285.  

A review of the record shows that a 40 percent evaluation 
has been assigned under Diagnostic Code 5285-5290.  

A rating for the service-connected residuals of fracture of 
the cervical spine may be assigned under Diagnostic Codes 
5290 or 5293.  No more than one rating may be assigned 
without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.  

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent 
rating requires mild intervertebral disc syndrome.  A 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  

A 40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.  

The medical evidence shows that the service-connected 
residuals of fracture of the cervical spine is manifested by 
neurological deficits in the upper extremities, degenerative 
disc disease and degenerative joint disease with complaints 
of pain and weakness, and severe limitation of motion that 
produce significant functional impairment in the veteran's 
ability to work. The medical evidence shows that the veteran 
is able to forward flex, backward extend, or lateral flex or 
rotate to a limited extent with pain in his neck.  

The statements of the veteran in the claims folder are to 
the effect that he suffers from muscle spasms and tenderness 
in his neck that flare-up weekly and has very little relief 
from trigger point injections.  The Board also notes 
evidence of bulging discs in September 2001.  

The Board has carefully considered the veteran's statements 
to the effect that he has functional impairment from 
cervical pain and degenerative disc disease that interfere 
with his ability to lift heavy objects, to use his arms in 
repetitive activity, and to work.  

In DeLuca, 8 Vet. App. 202, the Court held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  Here, the evidence shows severe limitation 
of the range of motion with pain as noted by examiners, and 
weakness with repetitive use of his upper extremities.  

After consideration of all the evidence, the Board finds 
that the service-connected cervical spine disability picture 
more nearly approximates that warranting a 60 percent rating 
for pronounced intervertebral disc syndrome with 
characteristic pain and demonstrable muscle spasm and with 
little intermittent relief under Diagnostic Code 5293.  

This 60 percent rating when added to the 10 percent rating 
under Diagnostic Code 5285 warrants a combined 70 percent 
rating for the service-connected residuals of fracture of 
the cervical spine.  

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of a 70 percent rating as described hereinabove. 


(2)  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent 
or more and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

The veteran has two service-connected disabilities:  
(1) residuals of fracture of the cervical spine with 
arthritis, demonstrable muscle spasm, painful motion, and 
recurring neck pain; and (2) a non-compensable scar on his 
scalp.  The veteran's service-connected cervical spine 
disability is shown above to be rated as 70 percent 
disabling under Diagnostic Code 5285-5293.  

The Board must also consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
early/excess fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. 
App. 202.  The evidence in this case does not indicate the 
presence of functional impairment due to pain, weakness, 
etc., associated with the service-connected cervical spine 
disability that is not contemplated by the 70 percent rating 
currently assigned for this condition.  

However, because the veteran's disability is rated at the 70 
percent level, he meets the percentage requirements under 38 
C.F.R. § 4.16(a) for consideration of a total rating for 
compensation purposes based on unemployability.  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work. 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, 
Paragraph 50.55(8) defines substantially gainful employment 
as that which is ordinarily followed by the nondisabled to 
earn a livelihood, with earnings common to the particular 
occupation in the community where the veteran resides.  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  

The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore 
v. Derwinski, 1 Vet. App. 356. 358 (1991).  

The question here is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

The record shows that the veteran has at least 10 years of 
education; he has work experience in car assembly, 
construction, and lawn maintenance, although he has not 
worked since July 2001.  

It was the opinion of one VA examiner in September 2001 that 
the veteran is not employable because of the service-
connected impairment of his cervical spine.  The VA examiner 
supported this opinion by noting that the veteran had 
constant pain, which increased with arm activity, and that 
both shoulders lost strength with repetitive use.  

Another VA examiner in July 2002 opined that the service-
connected impairment of the veteran's cervical spine alone 
did not render him unemployable, but with his added medical 
problems-namely, hypertension, chronic obstructive pulmonary 
disease, rheumatoid arthritis, benign prostatic hypertrophy, 
gastroesophageal reflux disease-he was determined to be 
permanently and totally disabled.  

The Board recognizes that the veteran had been awarded 
Social Security disability benefits, and this factor is 
pertinent to his claim for a total rating for VA 
compensation based on individual unemployability.  

After consideration of all the evidence, it is the Board's 
opinion that the veteran's service-connected disability 
picture more nearly approximate that reflective of an 
inability to perform substantially gainful employment with 
regard to his occupational experience and level of 
education.  38 C.F.R. § 3.340, 3.341, 4.16.  

Under the circumstances, the Board finds that the veteran's 
service-connected cervical spine disability precludes him 
from working or, alternatively, meets the standard required 
for a determination of only "marginal employment."

Accordingly, the veteran prevails as to his claim for a 
total rating for compensation purposes based on 
unemployability.  38 U.S.C.A. § 5107.



ORDER

A combined 70 percent rating for the service-connected 
residuals of fracture of the cervical spine is granted, 
subject to the regulations applicable to the payment of VA 
monetary benefits.  

A total rating based on individual unemployability by reason 
of service-connected disability is granted, subject to the 
regulations applicable to the payment of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

